Exhibit 99.1 CHAPTER 11 SETTLEMENT AGREEMENT This Settlement Agreement (this “Agreement”) is made as of this 10th day of July, 2008 by and among Reunion Industries, Inc. (as debtor and debtor-in-possession in the Reunion Bankruptcy (as defined in Section 1)), Steel Partners, LLC, Steel Partners, II L.P., WebFinancial Corporation, and U.S. Bank (as defined below).This Agreement is intended to fully, finally and forever resolve, discharge and settle the Released Claims (as defined in Section 1) by and among the parties hereto and their respective successors, heirs, representatives and assigns, upon and subject to the terms and conditions contained in this Agreement. I.
